Dismissed and Memorandum Opinion filed June 3, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00240-CV
____________
 
RAMESH KAPUR D/B/A AIC MANAGEMENT COMPANY, Appellant
 
V.
 
HARRIS COUNTY, TEXAS, Appellee
 

 
On Appeal from County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 950827
 

 
M E M O R
A N D U M   O P I N I O N
On May
19, 2010, appellant filed a motion to withdraw this appeal.  See Tex. R.
App. P. 42.1.  We agree with
appellant that the record reflects appellant was attempting to appeal from the
commissioner’s findings to the County Civil Court at Law No.4.  That proceeding
is still pending and the appeal sent to this court was in error.  Accordingly, we
grant appellant’s motion and order the appeal dismissed.
PER
CURIAM
Panel consists of Justices Brown, Sullivan, and
Christopher.